Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 4, 7-10, 13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas, U.S. pat. Appl. Pub. No. 2016/0021578, in view of Acharya, International Appl. Pub. No. WO 2017/003478.
	Per claim 1, Srinivas discloses a cloud controller configured to configure a Wi-Fi network, the cloud controller comprising:
a) a network interface (251, fig. 2B) communicatively coupled to the Wi-Fi network 256 having a plurality of deployed nodes, over the Internet (see par 0062); 
b) one or more processors communicatively coupled to the network interface (par 0061); and 
c) memory storing instructions (par 0044) that, when executed, cause the one or more processors to:
i) obtain data associated with operation of the Wi-Fi network, via the network interface 201 wherein the data includes a plurality of data rates between the nodes, data rates between the nodes and clients, and error rates, e.g., packets dropped (par 0063), wherein the collected data are time series data collated across the nodes (par 0067);
ii) analyze the obtained data to determine load prediction or trend associated with the Wi-Fi network based on the obtained data and correlations determined therein, e.g., predicting high AP channel utilization on a network (par 0067-0068, 0161); and
iii) cause configuration of the Wi-Fi network, wherein the configuration includes at least client associations with the access points, e.g., terminating client connection at specific AP (see par 0062).
	Srinivas does not explicitly teach automatically configuring the Wi-Fi network based on the determined load prediction. However, Acharya discloses a system for predicting loads on WiFi network and automatically configuring the WiFi network based on the determined predictions, e.g., activating/deactivating select channels (see Acharya, par 0032), wherein the load prediction is based on current traffic information and historical traffic loads required by clients (see Acharya, par 0020, 0027 and table 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Srinivas with Acharya teaching because it would have enabled avoiding or minimizing the congestion in the WiFi network (see Acharya, par 0032).
Per claim 4, Srinivas teaches storing obtained data over time for historical data and utilizing the historical data with the obtained data to determine load prediction, e.g., predicting high AP channel utilization on a network (par 0061, 0067-0068, 0161).
Per claim 7, Acharya teaches predicting future locations of WiFi clients based on a trajectory determined from the obtained data,  i.e., scheduled activities (see par 0027).
Per claim 8, Acharya teaches performing statistical analysis of the obtained data to predict loads WiFi client devices will require in the WiFi network in a future time (see par 0027).
Per claim 9, Srinivas teaches storing data obtained from different Wi-Fi networks and utilizing the historical data with the obtained data to determine load prediction, e.g., predicting high AP channel utilization on a network (see par 0071, 0161).

Per claim 21, Acharya teaches configuring the Wifi network before the peak load (i.e., congestion) occurs, i.e., based on predicted load (par 0032).
Per claims 22-23, Acharya teaches that the load prediction is based on (scheduled and unscheduled) traffic loads required by the clients or client applications (see par 0027 and table 2).
Per claim 24, Acharya teaches that load prediction is based on time in the future (see table 2). It would have been obvious to one skilled in the art to utilize any time unit, e.g., hours or minutes, in practicing the invention.

3.	Claims 5-6, 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivas and Acharya and further in view of Kulkarni, U.S. pat. Appl. Pub. No. 2014/0313890.
Neither Srinivas nor Acharya teach storing time series data characterizing signal strengths between access points and/or performing statistical analysis of the obtained data to predict a distribution of interference in the Wi-Fi network in a future time period. However, Kulkarni teaches performing statistical analysis of the obtained data to predict a distribution of interference in the Wi-Fi network in a future time period wherein the obtained data characterizes signal strengths between access points (see Kulkarni, par 0038, 0055).
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to further modify Srinivas and Acharya with Kulkarni teaching because it would have enabled configuring the access points to select proper channel based on predicted interference (see Kulkarni, par 0038, 0055).
Response to Amendment
4.	Applicant’s arguments filed November 8, 2021 with respect to claims 1, 4-10 and 13-25 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/15/21